Title: To James Madison from Samuel Smith (Abstract), 2 March 1805
From: Smith, Samuel
To: Madison, James


2 March 1805. “The inclosed proposition of a law was shewn by me to a number of our friends, who highly approved, And were disposed to Support the measure, provided in Its Operation the finances would not materially be injured—my own Opinion was that It would not—however I addressed a Letter to Mr. Gallatin for his Opinion as to the injury the finances might Sustain, and as to its policy—his letter I now inclose. I rather should be of Opinion that we have not time this Session to Act—but I sincerely wish, if It meet your approbation & the Brittish Court shall refuse to put the United States on the Same footing as are the Nations of Europe—that we may be pressured to Act on the Subject early in the next. The Exports to the U.S. from G.B. in 1801 (Not including Ireland) amounted (agreeably to S. Cocks answer to Ld. Sheffield) to £7.517.400—Duty of 4 ⅌ C. thereon £300.696 Sterling or about Dolls $1.340.000—Include <t>he Exports from Ireland, and the Increase of our Imports from both and I have no Doubt but the Duty of 4 ⅌ Ct. will exceed One and a half of Dollars of a Tax on the U.S which with Charge Duties & Mercantile profit thereon, will I am persuaded take out of the Pocketts of the people near two Millions of Dollars, being nearly One fifth of as much as the Treasury recieves from <the? > Revenue Laws of the U.S.
“I had written thus far early in the Session, when I Concluded to Submit Resolutions on the Subject to Senate, those Resolutions have passed—they may Aid in such negotiation, as may be had on the subject.”
